DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0108385, filed on 08/25/2016.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.
The information disclosure statements (IDS) submitted on 01/31/2020 and 06/23/2020 have been considered by the examiner.

Drawings
The drawings were received on 02/22/2019. These drawings are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 7, 10 - 13, 15 – 16, 18, and 20 are provisionally rejected on the grounds of non-statutory double patenting over claims 1 – 2, 4 – 5, 7 – 10, 14 – 15, and 18 – 19 of co-pending Application No. 16/327,454. Although not every claim is identical, they are not patentably distinct from each other because they are coextensive in scope to the co-pending claims and would fully encompass or anticipate the co-pending application.

CLAIMS 1, 3, 6, AND 10 of the instant application are anticipated by claims 1 and 8 of the co-pending application.
CLAIM 2 of the instant application is anticipated by claims 2 and 5 of the co-pending application.
CLAIM 4 of the instant application is anticipated by claim 15 of the co-pending application.
CLAIM 5 of the instant application is anticipated by claim 7 of the co-pending application.
CLAIM 7 of the instant application is anticipated by claim 9 of the co-pending application.
CLAIM 11 of the instant application is anticipated by claim 4 of the co-pending application.
CLAIM 12 of the instant application is anticipated by claim 10 of the co-pending application.
CLAIM 13 of the instant application is anticipated by claim 10 of the co-pending application.
CLAIM 15 of the instant application is anticipated by claim 14 of the co-pending application.
CLAIM 16
CLAIM 18 of the instant application is anticipated by claim 19 of the co-pending application.
CLAIM 20 of the instant application is anticipated by claim 20 of the co-pending application.

Related or potential conflicting patent(s)/application(s):
Regarding Application 16/463,785, at least:
CLAIM 2 of the instant application is anticipated by claim 9 of the co-pending application.
CLAIM 4 of the instant application is anticipated by claim 10 of the co-pending application.
CLAIM 5 of the instant application is anticipated by claim 10 of the co-pending application.
CLAIMS 7 AND 16 of the instant application are anticipated by claim 12 of the co-pending application.
CLAIM 11 of the instant application is anticipated by claim 14 of the co-pending application.
Regarding Application 16/327,449, at least:
CLAIM 6 of the instant application is anticipated by claim 10 of the co-pending application.
CLAIM 10
CLAIM 12 of the instant application is anticipated by claims 1 and 13 of the co-pending application.
CLAIM 13 is of the instant application is anticipated by claim 1 of the co-pending application.

Claims 8 – 9, 14, and 17 are rejected based upon their dependency to a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“controller configured to” in claims 1, and 9 – 13.
“control module configured to” in claim 2.
“image processing module configured to” in claims 3 and 6.
“communication unit configured to” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 
.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or
“step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or
acts to entirely perform the recited function. Such claim limitation(s) is/are: “object recognition module” in claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the
corresponding structure, material, or acts described in the specification as performing the
claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to
remove the structure, materials, or acts that performs the claimed function; or (2) present a
sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials,
or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



CLAIMS 1 - 4, 6, AND 9 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitations: 
“controller configured to” in claims 1, and 9 – 13.
“control module configured to” in claim 2.
“image processing module configured to” in claims 3 and 6.
“communication unit configured to” in claim 4.
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely reads the same as the claim limitations. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 
(a) Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b) Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.

CLAIMS 2, 13, 14, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “an attribution of an object”. It is unclear what attribute is being referenced and if the instances are referring to the same attribute of the object. Therefore, the clam is indefinite.

CLAIM 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 19 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: ‘’partial”. The language as stated does not distinctly define what is meant by “partial” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “partial” will be interpreted as “any part of an object captured in an image or any part of an image”.

Claims 5, and 7 – 8, and 16 - 18 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choe (US 20130056032 A1).

RE. CLAIM 1, as best understood, Choe teaches, A mobile robot (FIG. 1: a mobile robot) comprising:
a travel drive unit configured to move a main body (¶0012: a driving unit having one or more wheels);
an image acquisition unit configured to acquire an image of surroundings of the main body (¶0012: an image detection unit configured to create image information by capturing the periphery);
a storage configured to store the image acquired by the image acquisition unit (FIG. 3(180): storage unit; ¶0052: store a video-recorded image in a memory);
a sensor unit having one or more sensors configured to sense an object during the movement of the main body (FIG. 3(151) obstacle detection unit; ¶0069: the robot cleaner further includes an obstacle detection unit 151 having one or more sensors); and
a controller configured to perform control to extract a part of the image acquired by the image acquisition unit (FIG. 3(130): control unit; ¶0065: The control unit 130 may extract feature points from the image information captured by the image detection unit.) in correspondence to a direction in (FIG.1(151): obstacle detection unit; ¶0070: The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner).

RE. CLAIM 6, as best understood, Choe teaches, an image processing unit configured to extract a part of the image acquired by the image acquisition unit (¶0065:  extract feature points from the image information captured by the image detection unit) in correspondence to the direction in which the object sensed by the sensor is present (¶0070: The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner).

RE. CLAIM 8, Choe teaches, a first sensor disposed on a front surface of the main body (¶0062); and a second sensor and a third sensor spaced apart in left and right directions from the first sensor (FIG 1(110)(151): image detection unit, obstacle detection units disposed left, right, center; ¶’s[0069 – 0070]: first sensor facing front, second sensor detects lateral side used in conjunction with obstacle detection unit disposed to left and right of image detection unit).
Choe does not explicitly recite the terminology "a first sensor disposed on a front surface of the main body; and a second sensor and a third sensor spaced apart in left and right directions from the first sensor." However, Choe does teach having one or more sensors, including towards the outside of the body, to increase periphery capture, and in FIG. 1 sensors (151) can be observed left, right, center. Thus, implicitly teaching second and third sensors around the circumference 

RE. CLAIM 12, as best understood, Choe teaches, the controller is further configured to store position information of the sensed object and position information of the mobile robot in the storage (FIG. 3(152): position recognition unit; ¶0079: the robot cleaner further includes an input unit 160 through which a user directly inputs a control command to the robot cleaner. The user may input, through the input unit 300, a command instructing an output of one or more information among information stored in a storage unit. The input unit 160 may be implemented as one or more buttons. For instance, the input unit 160 may include an OK button and a set button. The OK button is used to input a command for certifying obstacle information, position information), and perform control to register an area having a predetermined size around a position of the sensed object as an object area in a map ([FIG. 30]: in figure 30 register an area having a predetermined size around a position of the sensed object as an object area in a map can be overserved e.g., charging station.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Seo (KR 20150142475 A), and further in view of Fahn (US 20100298977 A1).

RE. CLAIM 2, as best understood, Choe is silent as to an object recognition module configured to recognize an object in the extracted part of the image based on data pre-learned through machine learning.
(Seo: ¶0009). In addition, the controller may extract feature points indicating an obstacle from the captured image, and compare the extracted feature points with the detected object to identify the matching obstacle (Seo: ¶0010). In addition, the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image (Seo: ¶0011). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile robot disclosed by Choe to include machine learning taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to enable a robot to learn from data and accelerate decision making.
Choe in view of Seo are silent as to, a travel control module configured to control driving of the travel drive unit based on an attribute of the recognized object.
However, Fahn teaches, since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects (Fahn: ¶0068). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Choe in view of Seo to include drive controls based on recognized objects taught by Fahn. One of 
	Note that while Seo does not explicitly recite the terminology "recognize an object in the extracted part of the image based on data pre-learned through machine learning", Seo does teach, extracting portions of an image, matching/comparing captured images, and identifying objects/obstacles with machine learning, which reads on the claimed limitation. In this case, matching/comparing images is interpreted as recognizing images. In this case, machine learning in real-time is considered an equivalent to pre-learned machine learning (see MPEP §2183).

RE. CLAIM 3, as best understood, Choe also teaches, an image processing module configured to extract a part of the image acquired by the image acquisition unit (FIG. 3(130): control unit; ¶0065: The control unit 130 may extract feature points from the image information captured by the image detection unit.) in correspondence to the direction in which the object sensed by the sensor unit is present (FIG.1(151): obstacle detection unit; ¶0070: The first sensor is configured to detect an object which exists in a moving direction of the robot cleaner).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Seo (KR 20150142475 A) and Fahn (US 20100298977 A1) as applied to claim 2 above, in further view of Oh (US 20140303775 A1).

RE. CLAIM 4, as best understood, Choe in view of Seo, in further view of Fahn disclose, receive machine learning-related data from the predetermined server (Seo: ¶0011).
Choe in view of Seo, in further view of Fahn are silent as to, a communication unit configured to transmit the extracted part of the image to a predetermined server.
However, Oh teaches, the communication unit 110 transmits status information, obstacle information, location information, image information, a cleaning map, or the like, of the robot cleaner 100 (Oh: ¶0032). The control unit 120 may extract a feature point from the image information captured by the image detection unit, recognize a location of the robot cleaner by using the feature point, and generate a cleaning map with respect to a cleaning area (Oh: ¶0033). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by a modified Choe to include information transmission taught by Oh. One of ordinary skill in the art would have been motivated to make this modification in order to save data off-site for redundant map and image saving.
Seo does not explicitly recite the terminology "receive machine learning-related data from the predetermined server". However, Soe does teach generation of machine learned information (in real-time), which is the functional limitation of the claimed element and interpreted as a case of equivalence (MPEP §2183). Note that while Oh does not explicitly recite "a communication unit configured to transmit the extracted part of the image to a predetermined server", Oh does teach an image detection unit extracting features of an image 

RE. CLAIM 5, Seo also teaches, the object recognition module is updated based on the machine learning-related data received from the predetermined server (Seo: ¶0011; In addition, the controller may further identify an additional obstacle through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image).
Real-time machine learning taught by Seo is also interpreted as real-time updating.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Hashimoto (US 20140132707 A1).

RE. CLAIM 9, as best understood, Choe teaches, the controller is further configured to extract an extraction target area from the image acquired by the image acquisition unit (Choe: ¶0065 The control unit 130 may extract feature points from the image information captured by the image detection unit).
Choe is silent as to, shifting the extraction target area in proportion to a difference between a distance from the sensed object to the second sensor and a distance from the sensed object and the third sensor.
	However, Hashimoto teaches, The pixel area determining unit 52 positions the pixel area by, for example, moving the position of the pixel area with the determined size in the (Hashimoto: ¶0038). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Choe to include image shifting taught by Hashimoto. One of ordinary skill in the art would have been motivated to make this modification in order to extract pertinent image information. While Hashimoto doesn't explicitly address "in proportion to a difference between a distance from the sensed object to the second sensor and a distance from the sensed object and the third sensor", Hashimoto does teach capturing an image, moving an area of interest right, left, upward, or downward to position a targeted area at the center to extract pertinent imagery, which is the functional limitation of the claim (see MPEP §2183). In this case, moving the position of the pixel area with the determined size in the right, left, upward, and downward directions so that the feature point is located at the center is interpreted as centering pertinent image information. In this case, "shifting the extraction target area in proportion to a difference between a distance from the sensed object to the second sensor and a distance from the sensed object and the third sensor" is interpreted as centering pertinent image information.

Claim 7, 10 – 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choe (US 20130056032 A1) in view of Fahn (US 20100298977 A1).

RE. CLAIM 7, Choe is silent as to, when the object is sensed from a forward-right direction of the main body, extract a right lower area of the selected image acquired at the specific point in time; when the object is sensed from a forward-left direction of the main body, extract a left lower area of the selected image acquired at the specific point in time; and when the object is sensed from a forward direction of the main body, extract a central lower area of the selected image acquired at the specific point in time.
However, Fahn teaches, In the present embodiment, after obtaining the candidate objects, the control module 150 divides the image into a plurality of sub-image areas, and determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right (Fahn: ¶0061). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify robot disclosed by Choe to include area extraction taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to determine most candid objects. While Kahn does not explicitly recite the terminology “lower area”, Kahn does teach dividing images into sub areas to determine object pose. Which is interpreted as capable of the intended use of “lower area”.

RE. CLAIM 10, as best understood, Choe is silent as to, a plurality of continuous images acquired by the image acquisition unit is stored in the storage, and wherein the controller is further configured to extract, based on a moving 
However, Fahn teaches, moreover, the image capturing apparatus 120 successively acquires images when the mobile robot 100 moves (Fahn: ¶0054), using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order (Fahn: ¶0056; apparatus 120 captures and stores the images.), extracting image features (Fahn: ¶0026) and successively capturing images while moving, with control of direction and speed (Fahn: ¶’s[0009, 0068]), and detecting a target for manipulation form acquired images before path planning, and detecting environmental information while traveling after a target image has been acquired (Fahn: ¶’s[0056, 0070]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Choe to include continuous image capture based on travel direction and speed taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to detect relevant targets in robot path. While Fahn does not explicitly address "wherein the controller is further configured to extract, based on a moving direction and a moving speed of the main body, a part of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images", Fahn does teach extracting image features and successively capturing images while moving, with control of direction and speed, and detecting a target for manipulation form acquired images before path planning, then detecting environmental information while traveling after a target image has been acquired. Thus, implicitly teaching 

RE. CLAIM 11, as best understood, Choe is silent as to, the controller is further configured to extract a part of an image acquired at a point in time earlier than the object sensing time of the sensor as the moving speed is slower.
However, Fahn teaches, capturing images, extracting features, and determining specific shapes (Fahn: ¶0026), and detects targets to be manipulated from images acquired before path planning, uses sensors to detect environment while moving along pre-planned path (Fahn: ¶’s[0010, 0070]), with control over speed and direction of travel (Fahn: ¶0068). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify robot disclosed by Choe to include capture images before objects are sensed in a robot path taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to path plan and avoid obstacles. Fahn does not explicitly address “as the moving speed is slower”, however Fahn does disclose control or travel direction and speed. Which is interpreted as capable of the intended use of travel at slow speeds.

RE. CLAIM 13, as best understood, Choe is silent as to, the controller is further configured to recognize an attribute of an object sequentially with respect to images acquired in a predetermined object area by the image acquisition unit, 
However, Fahn teaches, if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast (Fahn: ¶0077). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Choe to include images acquired in a predetermined object area taught by Fahn. One of ordinary skill in the art would have been motivated to make this modification in order to determine attributes of new objects. In this case, matching real-time images with reference data from a previously captured area, is interpreted as matching based upon predetermined recognition to an object area.

Claim 14, 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fahn (US 20100298977 A1) in view of Choe (US 20130056032 A1).

RE. CLAIM 14, as best understood, Fahn teaches recognizing an object in the extracted part of the image (Fahn: ¶0012; image extraction to determine candidates is interpreted as recognition); and controlling driving of a travel drive unit based on an attribute of the recognized object (Fahn: ¶0068).
Fahn is silent as to, sensing, by a sensor unit, object during movement; extracting a part of an image acquired by an image acquisition unit in correspondence to a direction in which the object sensed by the sensor unit is present.
(Choe: ¶0069); extracting feature points from image information captured by the image detection unit (Choe: ¶0065), and the first sensor detects protrusions, appliances, furniture, wall surfaces, wall corners, etc. which exist on a moving path of the robot cleaner (Choe: ¶0070). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify robot disclosed by Fahn to include object sensing during movement taught by Choe. One of ordinary skill in the art would have been motivated to make this modification in order to recognize object pose and map creation. In this case, using sensor information to create a map is interpreted as sensing while moving.

RE. CLAIM 16, Fahn also teaches, when the object is sensed from a forward-right direction of the main body, extracting a right lower area of the selected image acquired at the specific point in time; when the object is sensed from a forward-left direction of the main body, extracting a left lower area of the selected image acquired at the specific point in time; and when the object is sensed from a forward direction of the main body, extracting a central lower area of the selected image acquired at the specific point in time (Fahn: ¶0061; In the present embodiment, after obtaining the candidate objects, the control module 150 divides the image into a plurality of sub-image areas, and determines that which one of the sub-image areas has the most candidate objects, wherein each of the sub-image areas is respectively associated with an orientation directed from the mobile robot, such as the front, the left, and the right).
While Kahn does not explicitly recite the terminology “lower area”, Kahn does teach dividing images into sub areas to determine object pose. Which is interpreted as capable of the intended use of “lower area”.

RE. CLAIM 17, Fahn is silent as to, storing the extracted part of the image.
However, Choe teaches, FIGS. 60 and 61 are views showing a screen of a terminal, for explaining an operation to store a video-recorded image in a memory (Choe: ¶0052). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Fahn to storage taught by Choe. One of ordinary skill in the art would have been motivated to make this modification in order to save data for use as a reference.

RE. CLAIM 19, Fahn also teaches, extracting, based on a moving direction and a moving speed of the main body (Fahn: ¶0068;  the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100), a partial area of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit (Fahn: ¶’s[0056: Using the images acquired by the image capturing apparatus 120, the control module 150 detects the target objects to be manipulated and plans a manipulating order. Moreover, the control module 150 enables the driving apparatus 110 to steer the mobile robot 100 to move in the space according to dynamically planned moving paths; 0070: It should be noted that, when the mobile robot 100 moves in the periphery area, the control module 150 enables the driving apparatus 110 to steer the mobile robot 100 to move along borders in the space, such as walls around a house, and keeps the mobile robot 100 a predetermined distance away from the borders according to the environment information detected by the ultrasonic sensing apparatus 140]) from among the plurality of continuous images (Fahn: ¶0009; the mobile robot successively captures images while moving).
While Fahn does not explicitly address "extracting, based on a moving direction and a moving speed of the main body, a partial area of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images", Fahn does teach extracting image features and successively capturing images while moving, with control of direction and speed, detecting targets for manipulation form acquired images, path planning, and detecting environmental information while traveling, after a target image has been acquired. Thus, implicitly teaching "extracting, based on a moving direction and a moving speed of the main body, a partial area of an image acquired at a specific point in time earlier than an object sensing time of the sensor unit from among the plurality of continuous images".

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fahn (US 20100298977 A1) in view of Choe (US 20130056032 A1), in further view of Seo (KR 20150142475 A).

RE. CLAIM 15, as best understood, Fahn in view of Choe are silent as to, the recognizing of the object comprises recognizing an attribute of the object in the extracted part of the image based on data that is pre- learned through machine learning.
However, Seo teaches, Obstacle identification device according to an embodiment of the present invention for achieving the above object, a camera for taking an image from the sky; A detection sensor for detecting objects around the robot; And a controller that matches the captured image with the detected object to identify a matching obstacle (Seo: ¶0009).
In addition, the controller may extract feature points indicating an obstacle from the captured image, and compare the extracted feature points with the detected object to identify the matching obstacle (Seo: ¶0010). In addition, the controller may further identify additional obstacles through a machine learning algorithm using the characteristics of the identified matching obstacle in the captured image (Seo: ¶0011). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Fahn in view of Choe to include machine learning taught by Seo. One of ordinary skill in the art would have been motivated to make this modification in order to enable a robot to learn from data and accelerate decision making. Note that Seo does not explicitly recite the terminology "recognize an object in the extracted part of the image based on data 

RE. CLAIM 20, as best understood, Fahn also teaches, recognizing an attribute of the object sequentially with respect to images acquired by the image acquisition unit during movement in the object area (Fahn: ¶0077: if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images); and determining a final attribute of the object based on a plurality of recognition results from the sequential recognition extracting a part of an image acquired by an image acquisition unit (Fahn: ¶0077: if a position of an object in the latest one of the captured images is much different from a position of the object in one of the captured images previous to the latest one of the captured images, it means that a moving velocity of the object is fast); controlling driving of a travel drive unit based on an attribute of the recognized object (Fahn: ¶0068: since the control module 150 has obtained the positions of each of the target objects, the control module 150 can enable the driving apparatus 110 to change the moving direction and the moving speed of the mobile robot 100 to approaches to the target objects).

However, Choe teaches, the user may input, through the input unit 300, a command instructing an output of one or more information among information stored in a storage unit. The input unit 160 may be implemented as one or more buttons. For instance, the input unit 160 may include an OK button and a set button. The OK button is used to input a command for certifying obstacle information, position information, image information, a cleaning region, a map, a cleaning path, a moving path, a patrolling path, etc. (Choe: ¶0079); and in figure 30 a register area having a predetermined size around a position of the sensed object as an object area in a map can be overserved e.g., charging station flag; and the first sensor is configured to detect an object which exists in a moving direction of the robot cleaner (Choe: ¶0070). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Fahn to include registering object pose in a robot path taught by Choe. One of ordinary skill in the art would have been motivated to make this modification in order to designate specific points of interest and save map data.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahn (US 20100298977 A1) in view of Choe (US 20130056032 A1), as applied to claim 14 above, and further in view of Kim (US 20150142169 A1).

RE. CLAIM 18, Fahn in view of Choe are silent as to, performing control to perform an avoidance operation when the sensed object is not an object that the mobile robot is able to climb.
However, Kim teaches, If the height of the obstacle is less than the first reference height, the controller 630 controls the cleaning robot to be in the flat ground movement; if the height of the obstacle is equal to or greater than the first reference height but equal to or less than a second reference height, the controller 630 controls the cleaning robot to be in the climbing movement; and If the height of the obstacle is greater than the second reference height, the controller 630 controls the cleaning robot to be in the avoidance movement (Kim: ¶0446). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Fahn in view of Choe to object avoidance taught by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to prevent a robot from becoming stuck or capsizing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KARLSSON (US 20050182518 A1)
NOH (US 20130338831 A1)
NOH (US 20150157182 A1)
SCHNITTMAN (US 20160167226 A1)
KANG (US 20140064623 A1)
LEE (US 20130073088 A1)
NOH (US 20150120056 A1)
YI (US 20100228394 A1)
CONNELL (US 20150336274 A1)
NOH (US 20150115876 A1)
TARASHIMA (JP 2016099980 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
                                                                                                       /MACEEH ANWARI/                                                                                                       Primary Examiner, Art Unit 3663